NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JUL 14 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
In the Matter of: ROMAN CATHOLIC                 No. 13-36105
ARCHBISHOP OF PORTLAND IN
OREGON, as Successors, a Corporation             D.C. No. 6:09-cv-01396-AA
Sole, DBA Archdiocese of Portland in
Oregon,
                                                 MEMORANDUM*

FATHER M,

              Appellant,

 v.

VARIOUS TORT CLAIMANTS,

              Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding

                              Submitted July 6, 2016**
                                 Portland, Oregon

Before: PREGERSON, BEA, and OWENS, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Father M appeals from the district court’s denial of his motion for

reconsideration under Federal Rule of Civil Procedure 60(b)(6). This court

reviews denials of motions for reconsideration for an abuse of discretion. Navajo

Nation v. Confederated Tribes & Bands of the Yakama Indian Nation, 331 F.3d
1041, 1046 (9th Cir. 2003). We have jurisdiction under 28 U.S.C. § 158(d)(1) and

28 U.S.C. § 1291, and we affirm.

      To prevail on a motion for reconsideration under Rule 60(b)(6) for “any

other reason that justifies relief,” the moving party must demonstrate that

“extraordinary circumstances” exist. Latshaw v. Trainer Wortham & Co., 452 F.3d
1097, 1103 (9th Cir. 2006). Rule 60(b)(6) is intended to be “used sparingly as an

equitable remedy to prevent manifest injustice.” Id. (internal quotation marks and

citation omitted).

      Father M has failed to show that the district court abused its discretion in

finding that he did not demonstrate the “extraordinary circumstances” necessary to

justify relief. As the district court pointed out, Father M does not explain why the

information about his living situation that is contained in the newly submitted

declarations could not have been raised earlier. See id. (explaining that a party

seeking relief bears the burden to “demonstrate both injury and circumstances

beyond his control that prevented him from proceeding with . . . the action in a


                                          2
proper fashion” (internal quotation marks and citation omitted)); see also Sch. Dist.

No. 1J, Multnomah Cty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)

(reasoning that documents submitted would not be considered on a motion to set

aside the judgment and for reconsideration because the documents were “available

. . . from the beginning of the case”).

      Moreover, there has not been a “clear and authoritative change in the

governing law” that would otherwise explain that failure. See Phelps v. Alameida,

569 F.3d 1120, 1131 (9th Cir. 2009) (internal quotation marks and citation

omitted). The relevant standard for good cause, which balances the private and

public interests (including the public interest in safety), was the relevant standard

throughout this litigation. See Father M v. Various Tort Claimants (In re Roman

Catholic Archbishop of Portland in Or.), 661 F.3d 417, 424 (9th Cir. 2011)

(applying Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002)).

That this circuit applied the fact-intensive good cause standard to Father M’s facts

in a way he did not expect does not require a district court to grant a motion for

reconsideration.

      Further, the district court noted that Father M’s case was not similar to past

cases where courts granted motions for reconsideration under Rule 60(b)(6).

While Father M may be correct that this reason, alone, would not have been a


                                           3
sufficient basis to deny a motion for reconsideration, the district court’s order

makes clear that it was not solely relying on this determination.

      Thus, the district court did not abuse its discretion in denying Father M’s

motion for reconsideration under Rule 60(b)(6).

      AFFIRMED.




                                           4